Nor val, J.
Attached to the record is the certificate of the clerk of the district court stating “that the foregoing is the original bill of exceptions in said cause, and also a true and perfect transcript of the petition, answer, reply, instructions, verdict, motion for a new trial, and order of extension of time in said action, as the same are on file and of record in my office.” It wall be observed that the final judgment in the cause is not authenticated, and for this reason the proceeding in error must be dismissed. (Bailey v. Eastman, 54 Neb. 416, and cases there cited; Geneva Nat. Bank v. Donovan, 53 Neb. 613; Union P. R. Co. v. Young, 52 Neb. 190; First Nat. Bank of Pierce v. Noble, 52 Neb. 507.)
Dismissed.